Exhibit 10.278

 

CHANGE IN CONTROL AGREEMENT

 

 

Agreement made and entered into as of April 4, 2013 by and between Robert A.
Kuhns (“Executive”) and Drew Industries Incorporated, a Delaware corporation
(the “Company”), as amended May 20, 2013.

 

WHEREAS, the Company believes that it is appropriate and in the best interest of
the Company and its stockholders to provide to Executive compensation
arrangements upon a Change in Control (as hereinafter defined) that mitigate
Executive’s financial risks and uncertainties and that are reasonably
competitive with those of other companies.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration the receipt of which is hereby acknowledged, it is hereby
agreed as follows:

 

 

1.

TERM OF AGREEMENT

 

This Agreement shall be effective from the date hereof and, subject to the
provisions of Section 4, shall extend to (and thereupon automatically terminate)
one (1) day after Executive’s termination of employment with the Company for any
reason. No termination of this Agreement shall limit, alter or otherwise affect
Executive’s rights hereunder with respect to a Change in Control which has
occurred prior to such termination, including without limitation Executive’s
right to receive the benefits provided herein.

 

 

2.

PURPOSE OF AGREEMENT

 

The purpose of this Agreement is to provide that, in the event of a Change in
Control, Executive may become entitled to receive certain benefits, as described
herein, in the event of his termination under specified circumstances.

 

 

3.

CHANGE IN CONTROL

 

As used in this Agreement, the phrase “Change in Control” shall mean:

 

3.1     A change in the effective control of the Company (which shall result
from the acquisition, or acquisition during the 12-month period ending on the
date of the latest acquisition, by any person, entity or “group” [within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)] excluding, for this purpose, the Company or its
subsidiaries, or any executive benefit plan of the Company or its subsidiaries
which acquires beneficial ownership of voting securities of the Company, of
beneficial ownership [within the meaning of Rule 13d-3 promulgated under the
Exchange Act] of thirty (30%) percent or more of the total voting power of the
Company’s voting securities entitled to vote generally in the election of
directors (the “Voting Securities”) or replacement of a majority of the
directors of the Company during any 12-month period by directors not endorsed by
a majority of the board of directors of the Company before appointment or
election), or

 

 
 

--------------------------------------------------------------------------------

 

  

3.2     Consummation by the Company of a reorganization, merger or consolidation
with any other person, entity or corporation, other than

 

3.2.1     a merger or consolidation which would result in the Voting Securities
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of another
entity) more than fifty percent (50%) of the combined voting power of the Voting
Securities of the Company or such other entity outstanding immediately after
such merger or consolidation, or

 

3.2.2     a merger or consolidation effected to implement a recapitalization of
the Company (or similar transaction) in which no person, entity or group
acquires twenty-five percent (25%) or more of the combined voting power of the
Company’s then outstanding Voting Securities; or

 

3.3     Consummation by the Company of a plan of complete liquidation of the
Company or a sale or other disposition by the Company of all or substantially
all of the Company’s assets in one transaction or a series of transactions.

 

 

4.

EFFECT OF A CHANGE IN CONTROL

 

In the event of a Change in Control, Sections 6 through 11 of this Agreement
shall become applicable to Executive. The provisions of these Sections shall
remain applicable until the first anniversary of the date upon which the Change
in Control occurs. On such first anniversary date, and provided that the
employment of Executive has not been terminated on account of a Qualifying
Termination (as defined herein), this Agreement shall terminate and be of no
further force or effect.

 

 

5.

QUALIFYING TERMINATION

 

5.1     If within one (1) year following, or within one hundred twenty (120)
days prior to, a Change in Control, Executive’s employment with the Company is
terminated (“Involuntary Termination”), such termination shall be conclusively
considered a “Qualifying Termination” unless:

 

5.1.1     The termination is on account of Executive’s death or Disability. For
such purposes, “Disability” shall mean a physical or mental incapacity as a
result of which Executive becomes unable to continue the performance of his
responsibilities for the Company and its affiliated companies and which, at
least three (3) months after its commencement, is determined to be total and
permanent by a physician agreed to by the Company and Executive (or Executive’s
legal representative). In the absence of agreement between the Company and
Executive, each party shall nominate a qualified physician and the two
physicians so nominated shall select a third physician who shall make the
determination as to Disability, or

 

5.1.2     An Involuntary Termination occurs for “Cause.” For this purpose,
“Cause” shall be limited to the following:

 

(i)     the refusal of Executive to comply with a lawful, written instruction of
the Board of Directors or Executive’s immediate supervisor, which refusal is not
remedied by Executive within a reasonable period of time after his receipt of
written notice from the Company identifying the refusal, so long as the
instruction is consistent with the scope and responsibilities of Executive’s
position; or

 

(ii)     an act or acts of personal dishonesty by Executive which were intended
to result in personal enrichment of Executive at the expense of the Company or
any of its affiliated companies; or

 

(iii)     Executive’s conviction of any misdemeanor involving an act of moral
turpitude or any felony.

 

 
 

--------------------------------------------------------------------------------

 

  

5.2     Notwithstanding the foregoing, any termination of employment shall not
be considered voluntary and would be considered involuntary without Detrimental
Activity (as defined herein) if, within one (1) year following or within one
hundred twenty (120) days prior to, the Change in Control, (i) Executive’s base
salary is reduced by more than ten (10%) percent, or (ii) his authority or
duties are materially changed and he elects to terminate his employment within
sixty (60) days following such reduction, modification or change. Executive’s
authority or duties shall conclusively be considered to have been “materially
changed” if, without Executive’s express and voluntary written consent, there is
any substantial diminution or adverse modification in Executive’s title, status,
overall position, responsibilities, general working environment (including
without limitation secretarial and staff support, offices, and frequency and
mode of travel), or if, without Executive’s express and voluntary written
consent, Executive’s job location is transferred to a site more than fifty (50)
miles away from his residence and twenty-five (25) miles from the Company’s
location on the date hereof.

 

5.3     For purposes of this Agreement, “Detrimental Activity” means (i) the
unauthorized rendering of services for any organization or engaging, directly or
indirectly, in any business which is competitive with the business of the
Company; (ii) the disclosure to any person or entity outside the Company, or use
in other than the Company’s business, without prior written authorization from
the Company, of any “Confidential Information” (as defined in Exhibit A) or
material relating to the business of the Company; (iii) activity that results in
termination of Executive’s services as an employee of the Company for Cause (as
defined herein), or (iv) any other conduct or act reasonably determined by the
Company to be injurious, detrimental or prejudicial to any interest of the
Company.

  

 

6.

SEVERANCE PAYMENT-VESTING

 

6.1     Subject to Section 6.2 hereof, if Executive’s employment is terminated
as a result of a Qualifying Termination, the Company shall pay Compensation (as
hereinafter defined) to Executive for one (1) year following the Qualifying
Termination, in accordance with the Company’s customary payroll practice (the
“Severance Payment”). Except as provided in Section 6.5 hereof, such payments
shall commence on the next payroll payment date following the Qualifying
Termination.

 

6.2     The Severance Payment payable by the Company to Executive shall be
reduced by an amount equal to the compensation and other benefits received by
Executive from other employment or consulting activities, with or on behalf of,
the person, entity or group, or their affiliates, which consummated the Change
in Control as set forth in Section 3 hereof.

 

 
 

--------------------------------------------------------------------------------

 

  

6.3     For purposes of this Agreement, Executive’s “Compensation” shall equal
the sum of (i) Executive’s salary, at the annual rate applicable on the date of
the Qualifying Termination, plus (ii) a “Bonus Increment.” The Bonus Increment
shall equal the annualized average of all bonuses paid to Executive during the
period, not to exceed three (3) years, immediately before the date of the Change
of Control under all of the Company’s bonus plans or arrangements. Any shares of
the Company’s common stock paid in accordance with the Bonus Increment shall
have a value equal to the fair market value as of the last day of the period for
which they are issued.

 

6.4     The Severance Payment hereunder is in lieu of any severance payment that
Executive might otherwise be entitled to from the Company in the event of a
Change in Control under the Company’s applicable severance pay policies, if any,
or under any other oral or written agreement.

 

6.5     Notwithstanding anything herein to the contrary, if at the time of the
Executive’s “Separation From Service” (as hereinafter defined) the Executive
shall be a “specified employee” (within the meaning of Treasury Regulation
1.409A-1(i)), as determined in a uniform manner by the Company, any Severance
Payment payable to the Executive shall not be paid or commence until the first
business day after six (6) months following the Executive’s “Separation From
Service” (or if earlier upon his death). The term “Separation From Service”
shall mean the Executive’s termination of active employment, whether voluntary
or involuntary (other than by death) with the Company or any of its affiliated
companies within the meaning of Treasury Regulation 1.409A-1(h). The Company
will determine whether the Executive has terminated active employment (and
incurred a Separation From Service) based upon facts and circumstances described
in Treasury Regulation 1.409A-1(h)(1)(ii). The Executive shall incur a
Separation From Service if the Company and the Executive reasonably anticipate
the Executive will not perform any additional services after a certain date or
that the level of bona fide services (as an employee or an independent
contractor) will permanently decrease to no more than twenty (20%) percent of
the average level of bona fide services performed over the immediately preceding
36-month period. The provisions of this Section 6.5 shall only apply if, and to
the minimum extent, necessary to comply with Section 409A of the Internal
Revenue Code of 1986, as amended, to avoid the Executive’s incurrence of any
additional taxes or penalties under Section 409A.

  

 

7.

ADDITIONAL BENEFITS

 

7.1     In the event of a Change in Control, any and all unvested or unconverted
stock-based awards of Executive shall immediately become fully vested or
converted, except for any unvested or unconverted stock-based awards which may
be based on achievement of performance goals and are designated as long-term
incentive compensation, which awards shall vest or convert proportionately.

 

 
 

--------------------------------------------------------------------------------

 

  

7.2     In the event of a Qualifying Termination, Executive shall be entitled to
continue to participate in the group medical insurance and disability insurance
programs which had been made available to Executive (including his immediate
family) and at the same level before the Qualifying Termination. These programs
shall be continued at no cost to Executive, except to the extent that tax rules
require the inclusion of the value of such benefits in Executive’s income. The
programs shall continue for Executive’s benefit for one (1) years after the date
of the Qualifying Termination; provided, however, that Executive’s participation
in each of such programs shall be earlier terminated or reduced, as applicable,
if and to the extent Executive receives benefits as a result of concurrent
coverage through another program.

 

 

8.

RIGHTS AND OBLIGATIONS PRIOR TO A CHANGE IN CONTROL

 

Prior to the date which is one hundred twenty (120) days before a Change in
Control, the rights and obligations of Executive with respect to his employment
by the Company shall be determined in accordance with the policies and
procedures adopted from time to time by the Company. Unless otherwise expressly
set forth in a separate written employment agreement between Executive and the
Company, the employment of Executive is expressly at-will, and Executive or the
Company may terminate Executive’s employment with the Company at any time and
for any reason, with or without cause; provided, however, that if such
termination occurs within one hundred twenty (120) days prior to or one (1) year
after a Change in Control and constitutes a Qualifying Termination the
provisions of this Agreement shall govern the payment of the Severance Payment
and the other benefits as provided herein.

 

 

9.

NON-EXCLUSIVITY OF RIGHTS

 

Nothing in this Agreement shall prevent or limit Executive’s continuing or
future participation in any benefit, bonus, incentive or other plan or program
provided by the Company or any of its affiliated companies and for which
Executive may qualify, nor shall anything herein limit or otherwise affect such
rights as Executive may have under any equity award made by the Company. Except
as otherwise provided in Sections 6 and 7 hereof, amounts which are vested
benefits or which Executive is otherwise entitled to receive under any plan or
program of the Company or any of its affiliated companies at or subsequent to
the date of any Qualified Termination shall be payable in accordance with such
plan or program.

 

 

10.

FULL SETTLEMENT

 

The Company’s obligation to pay the Severance Payment and other benefits
provided for in this Agreement and otherwise to perform its obligations
hereunder (i) shall not be affected by any set-off, counter-claim, recoupment,
defense or other claim, right or action which the Company may have against
Executive or others, and (ii) are subject to receipt by the Company of a duly
executed and acknowledged Waiver and Release in the form attached hereto as
Exhibit A. In no event shall Executive be obligated to seek other employment or
to take any other action by way of mitigation of the amounts payable to
Executive under any of the provisions of this Agreement. The Company agrees to
pay, to the full extent permitted by law, all legal fees and expenses which
Executive may reasonably incur as a result of Executive’s successful collection
efforts to receive amounts payable hereunder.

 

 
 

--------------------------------------------------------------------------------

 

  

 

11.

SUCCESSORS.

 

11.1     This Agreement is personal to Executive, and without the prior written
consent of the Company shall not be assignable by Executive other than by will
or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

 

11.2     The rights and obligations of the Company under this Agreement shall
inure to the benefit of and shall be binding upon the successors and assigns of
the Company.

 

 

12.

GOVERNING LAW

 

12.1     This Agreement is made and entered into in the State of Indiana, and
the internal laws of Indiana shall govern its validity and interpretation in the
performance by the parties hereto of their respective duties and obligations
hereunder.

 

12.2     Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the United States District Court located in Elkhart County,
Indiana over any suit, action or proceeding arising out of or relating to this
Agreement. Each party hereby irrevocably waives to the fullest extent permitted
by law, (i) the right to a trial by jury; (ii) any objection that they may now
or hereafter have to the venue of any such suit, action or proceeding brought in
any such court; or (iii) any claim that any such suit, action or proceeding has
been brought in an inconvenient forum. Final judgement in any suit, action or
proceeding brought in any such court shall be conclusive and binding upon each
party duly served with process therein and may be enforced in the courts of the
jurisdiction of which either party or any of their property is subject, by a
suit upon such judgment; provided, however, that nothing contained herein shall
prevent the judgment debtor from appealing such decision in a court of competent
jurisdiction.

 

 

13.

MODIFICATIONS

 

This Agreement may be amended or modified only by an instrument in writing
executed by all of the parties hereto.

 

 

14.

NOTICES

 

Any notice or communications required or permitted to be given to the parties
hereto shall be in writing and shall be delivered personally or be sent by
United States registered or certified mail, postage prepaid and return receipt
requested, or by nationally recognized courier, and addressed or delivered as
follows, or at such other addresses the party addressed may have substituted by
notice pursuant to this Section:

 

 

To the Company:

To Executive:

       

Drew Industries Incorporated
c/o Lippert Components, Inc.

3501 County Road, 6 East

Elkhart, IN 46514

Attention: President

Robert A. Kuhns

[Address]

 

 
 

--------------------------------------------------------------------------------

 

  

 

15.

CAPTIONS

 

The captions of this Agreement are inserted for convenience and do not
constitute a part hereof.

 

 

16.

SEVERABILITY

 

In case any one or more of the provisions contained in this Agreement shall for
any reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, but this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein and there
shall be deemed substituted for such invalid, illegal or unenforceable provision
such other provision as will most nearly accomplish the intent of the parties to
the extent permitted by the applicable law. In case this Agreement, or any one
or more of the provisions hereof, shall be held to be invalid, illegal or
unenforceable within any governmental jurisdiction or subdivision thereof, this
Agreement or any such provision thereof shall not as a consequence thereof be
deemed to be invalid, illegal or unenforceable in any other governmental
jurisdiction or subdivision thereof.

 

 

17.

COUNTERPARTS

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which shall together constitute one in the
same Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered effective as of the day and year first written above.

 

 

 

 

 

Robert A. Kuhns  

     

 

DREW INDUSTRIES INCORPORATED  

 

 

 

 

 By:

 

        Name: Fredric M. Zin         Title:

President and CEO

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 10.278

 

Exhibit A

 

CHANGE IN CONTROL AGREEMENT

 

Waiver and Release

 

The attached Waiver and Release Agreement is to be executed by Executive upon
the occurrence of a Qualifying Termination under the Change in Control
Agreement.

 

WAIVER AND RELEASE AGREEMENT

 

This Waiver and Release Agreement (the “Waiver and Release”) is entered into by
and among Drew Industries Incorporated, a Delaware corporation (“Drew”) and
Robert A. Kuhns (“Executive”) this ________ day of ________, 20__.

 

 

1.

General Waiver and Release

 

For and in consideration of the agreement of the Company to provide Executive
the Severance Payment described in the Amended and Restated Change in Control
Agreement, dated as of February 25, 2013, among Executive and the Company (the
“Agreement”), Executive, with the intention of binding himself and all of his
heirs, executors, administrators and assigns, does hereby release, remise,
acquit and forever discharge the Company, and all of its respective past and
present officers, directors, stockholders, employees, agents, parent
corporations, predecessors, subsidiaries, affiliates, estates, successors,
assigns and attorneys (hereinafter collectively referred to as “Released
Parties”) from any and all claims, charges, actions, causes of action, sums of
money due, suits, debts, covenants, contracts, agreements, rights, damages,
promises, demands or liabilities (hereinafter collectively referred to as
“Claims”) whatsoever, in law or in equity, whether known or unknown, suspected
or unsuspected, which Executive, individually or as a member of any class, now
has, owns or holds or has at any time heretofore ever had, owned or held against
the Released Parties including, but not limited to, Claims arising out of or in
any way connected with Executive’s employment with the Company or any of the
Released Parties or the termination of any such employment relationship,
including, but not limited to, Claims pursuant to Federal, state or local
statute, regulation, ordinance or common-law for (i) employment discrimination;
(ii) wrongful discharge; (iii) breach of contract; (iv) tort actions of any
type, including those for intentional or negligent infliction of emotional harm;
and (v) unpaid benefits, wages, compensation, commissions, bonuses or incentive
payments of any type (excluding amounts which have been earned but have not been
paid on the release date), except as follows:

 

1.1     those obligations of the Company and its affiliates under the Agreement,
pursuant to which this Waiver and Release is being executed and delivered;

 

1.2     claims, if any, for Executive’s accrued or vested benefits under the
retirement plans, savings plans, stock options, investment plans and employee
welfare benefit plans, if any, of the Released Parties (within the meaning of
Section 3(1) of the Employee Retirement Income Security Act of 1974 (“ERISA”)),
as amended; provided, however, that nothing herein is intended to or shall be
construed to require the Released Parties to institute or continue in effect any
particular plan or benefit sponsored by the Released Parties and the Company and
all other Released Parties hereby reserve the right to amend or terminate any
such plan or benefit at any time; and

 

 
 

--------------------------------------------------------------------------------

 

  

1.3     any rights to indemnification or advancement of expenses to which
Executive may otherwise be entitled pursuant to the articles of incorporation or
bylaws of any of the Released Parties, or by contract or applicable law, as a
result of Executive’s service as an officer or director of any of the Released
Parties. Executive further understands and agrees that he has knowingly
relinquished, waived and forever released any and all remedies arising out of
the aforesaid employment relationship or the termination thereof, including,
without limitation, claims for backpay, front pay, liquidated damages,
compensatory damages, general damages, special damages, punitive damages,
exemplary damages, costs, expenses and attorneys’ fees, except for the Severance
Payment required pursuant to the Agreement.

 

 

2.

Covenant Not to Sue

 

Executive acknowledges and agrees that this Waiver and Release may not be
revoked at any time and that he will not institute any suit, action, or
proceeding, whether at law or equity, challenging the enforceability of this
Waiver and Release. Should Executive ever attempt to challenge the terms of this
Waiver and Release, attempt to obtain an order declaring this Waiver and Release
to be null and void, or institute litigation against any of the Released Parties
based upon a Claim which is covered by the terms of this Waiver and Release,
Executive will as a condition precedent to such action repay all monies paid to
him under the terms of the Agreement and this Waiver and Release. Furthermore,
if Executive does not prevail in an action to challenge this Waiver and Release,
to obtain an order declaring this Waiver and Release to be null and void, or in
any action against any of the Released Parties based upon a Claim which is
covered by the Waiver and Release set forth herein, Executive shall pay to the
Company and/or the appropriate Released Parties all their costs and attorneys’
fees incurred in their defense of Executive’s action.

 

 

3.

Denial of Liability

 

Executive acknowledges and agrees that neither the payment of the Severance
Payment under the Agreement nor this Waiver and Release is to be construed in
any way as an admission of any liability whatsoever by the Company or any of the
other Released Parties, by whom liability is expressly denied.

 

 

4.

Agreement Not to Seek Further Relief

 

Executive acknowledges and agrees that he has not, with respect to any
transaction or state of facts existing prior to the date of execution of this
Waiver and Release, filed any complaints, charges or lawsuits against any of the
Released Parties with any governmental agency or any court or tribunal, with
respect to any Claims related to Executive’s employment or the termination
thereof as provided in Section 1 hereof, and that he will not do so at any time
hereafter. Executive further acknowledges and agrees that he hereby waives any
right to accept any relief or recovery, including costs and attorneys’ fees,
that may arise from any charge or complaint before any Federal, state or local
court or administrative agency against the Released Parties.

 

 
 

--------------------------------------------------------------------------------

 

  

 

5.

Company Property

 

Executive agrees that he will not retain or destroy, and will immediately return
to the Company, any and all property of the Company in his possession or subject
to his control, including, but not limited to, keys, credit and identification
cards, personal items or equipment provided for his use, customer files, and
information, all other files and documents relating to the Company and its
business, together with all written or recorded materials, documents, computer
disks, plans, records or notes or other papers belonging to the Company.
Executive further agrees not to make, distribute or retain copies of any such
information or property.

 

 

6.

Non-Competition-Corporate Property-Confidential Information

 

 

6.1     During the period beginning with the date hereof and ending on the date
of the final installment of the Severance Payment as provided in the Agreement
(the “Restricted Period”), Executive will not, directly or indirectly, undertake
or perform services in or for, or render services to, participate in, or have
financial interest in, or engage in, any business competitive to that of the
business of the LCI Entities, the Kinro Entities or Drew (collectively, the
“Affiliated Companies’) or solicit for employment or employ any employee of the
Affiliated Companies. For purposes hereof, a business shall be deemed
competitive if it is conducted in any geographic or market area in which any of
the Affiliated Companies are engaged in business during the Restricted Period
and involves the development, design, manufacture, marketing, packaging, sale,
use in production, or distribution, of any products developed, designed,
manufactured, sold, used in production, or distributed, or the offering of any
services offered, by any of the Affiliated Companies, whether on the date hereof
or as of the termination or expiration date of this Agreement including, but not
limited to, products for the manufactured housing (including park and office
models), modular housing, recreational vehicle, bus, and boat and other
specialty utility trailer, industries; and the Executive will be deemed directly
or indirectly to engage in such business if the Executive, or any member of his
immediate family participates in such business, or in any entity engaged in or
which owns such business, as an officer, director, employee, consultant,
partner, individual proprietor, manager or as an investor who has made any
loans, contributed to capital stock or purchased any stock; the Executive will
not, at any time, utilize any tradenames or corporate names used by the
Affiliated Companies, or any derivatives of such names, in any business
competitive to that of the business of the Affiliated Companies, nor any patent,
trademark, tradename, service mark, logo, copyright or similar intellectual
property, whether or not registered, of any of the Affiliated Companies. The
foregoing, however, shall not be deemed to prevent the Executive from investing
in securities if such class of securities in which the investment is made is
listed on a national securities exchange or is of a company registered under
Section 12(g) of the Securities Act of 1934 and, if the company in which such
investment is made competes with any of the Affiliated Companies, such
investment represents less than one (1%) per cent of the outstanding securities
of such class.

 

6.2     The Executive agrees that all products, packaging, inventions, patents,
patent applications, designs, creations, ideas, techniques, methods, or any
portions thereof, or any improvements or modifications thereon, or any know-how
or procedures related thereto, which relate to the business of the Affiliated
Companies, conceived, invented, discovered or executed by the Executive, whether
or not marketed or utilized by the Affiliated Companies, shall be sole and
exclusive property of the Affiliated Companies, without additional compensation
payable thereof; and by these presents the Executive hereby assigns to the
Company any and all right, title and interest he has, or may have, therein.

 

 
 

--------------------------------------------------------------------------------

 

  

6.3     The Executive acknowledges and agrees that during, and as a consequence
of employment with the Company, he has learned confidential, proprietary and
trade secret information of and about the Affiliated Companies, and has had
access to and has been involved in the development and utilization of the
Affiliated Companies’ confidential and proprietary business information.
“Confidential Information” means information about the Affiliated Companies in
whatever form disclosed or known to the Executive as a consequence of his
employment by the Company which relates to the Affiliated Companies’ business,
products, processes, or services that gives them a competitive advantage in the
marketplace, including, but not limited to: (a) any information that would be
considered a trade secret within the meaning of applicable Federal or state law;
(b) information relating to any of the Affiliated Companies’ existing products
or services or products or services under development; (c) information relating
to the Affiliated Companies’ business dealings with customers or suppliers; (d)
confidential customer or prospective customer lists; (e) sales-prices, costs,
and profit margins; (f) confidential marketing and advertising programs; (g)
financial information; (h) sales performance and strategies; (i) human resources
strategies; (j) merger and acquisition plans; and (k) proprietary software or
processes utilized by the Affiliated Companies. Confidential Information does
not include information that the Executive proves was generally known and
readily available to the Affiliated Companies’ competitors through legitimate
means. The Executive agrees that he will not, either during the Term or at any
time after the termination or expiration of this Agreement, disclose to anyone
(except as authorized by the Corporations in furtherance of its business),
publish, or use in competition with the Affiliated Companies, any of their
Confidential Information. The Executive further agrees to abide by all rules or
regulations the Company may implement from time to time to further protect their
Confidential Information.

 

6.4     The Executive has carefully considered the nature and extent of the
restrictions placed upon him, and the rights and remedies the Company have has
under this Agreement, and acknowledges and agrees that they are reasonable as to
time, territory, and activity; are designed to eliminate unfair competition to
the Company; do not stifle the Executive’s inherent skill and experience or
prohibit the Executive from being gainfully employed in the Executive’s chosen
profession; are fully required to protect the legitimate interests in the
Company; and do not confer a benefit upon the Company disproportionate to the
restrictions imposed upon the Executive, or the consideration given therefor. It
is the intention of the parties that, if any court of competent jurisdiction
after a hearing on the merits construes any provision or clause of this Section
10, or any portion thereof, to be illegal, invalid or unenforceable because of
the duration of such provision or the area or matter covered thereby, such court
shall reduce the duration, area, or matter of such provision, and in its reduced
form, such provision shall then be enforceable and shall be enforced.

 

6.5     Executive agrees that the obligations created by the restrictions placed
upon him by this Section 6, as well as the Company’s rights and remedies in
connection therewith, are in all respects transferable by either of the Company
to any transferee of all or substantially all of the assets of the Company, or
to the acquirer(s) of Company’s capital stock.

 

 
 

--------------------------------------------------------------------------------

 

  

6.6     Provided that Executive’s employment was not terminated by the Company
for Detrimental Activity and for so long as Executive is not in default hereof,
during the Restricted Period the Company will provide Executive with the medical
coverage and disability insurance to which he is entitled pursuant to Sections
7.2 of the Agreement reduced by the medical coverage and disability insurance
received by Executive from other employment or consulting activities.

 

 

7.

Confidentiality Agreement

 

Executive acknowledges that the terms of this Waiver and Release are
confidential. Accordingly, Executive agrees not to disclose or publish to any
person or entity, except as required by law or as necessary to prepare tax
returns, the terms and conditions or sums being paid in connection with this
Waiver and Release.

 

 

8.

Acknowledgment

 

Executive acknowledges that he has carefully read and fully understands the
terms of this Waiver and Release and the Agreement and that this Waiver and
Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any or the
other Released Parties as to the merits, legal liabilities or value of his
claims. Executive further acknowledges that he has had a full and reasonable
opportunity to consider this Waiver Release and that he has not been pressured
or in any way coerced into executing this Waiver and Release.

 

 

9.

Choice of Laws

 

9.1     This Waiver and Release and the rights and obligations of the parties
hereto shall be governed and construed in accordance with the laws of the State
of Indiana.

 

9.2     Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the United States District Court located in Elkhart County,
Indiana over any suit, action or proceeding arising out of or relating to this
Agreement. Each party hereby irrevocably waives to the fullest extent permitted
by law, (i) the right to a trial by jury; (ii) any objection that they may now
or hereafter have to the venue of any such suit, action or proceeding brought in
any such court; or (iii) any claim that any such suit, action or proceeding has
been brought in an inconvenient forum. Final judgement in any suit, action or
proceeding brought in any such court shall be conclusive and binding upon each
party duly served with process therein and may be enforced in the courts of the
jurisdiction of which either party or any of their property is subject, by a
suit upon such judgement.

 

 

10.

Severability

 

Except for the waiver and release contained in Section 1 hereof, if any
provision of this Waiver and Release is unenforceable or is held to be
unenforceable, such provision shall be fully severable, and this Waiver and
Release and its terms shall be construed and enforced as if such unenforceable
provision had never comprised a part hereof, the remaining provisions hereof
shall remain in full force and effect, and the court construing the provisions
shall add as a part hereof a provision as similar in terms and effect to such
unenforceable provision as may be enforceable, in lieu of the unenforceable
provision. In the event that the release contained in Section 1 hereof is
unenforceable or is held to be unenforceable, the parties understand and agree
that the remaining provisions of this Waiver and Release shall be rendered null
and void and that neither party shall have any further obligation under any
provision of this Waiver and Release.

 

 
 

--------------------------------------------------------------------------------

 

  

 

11.

Entire Agreement

 

This document contains all terms of the Waiver and Release and supersedes and
invalidates any previous agreements or contracts regarding the same subject
matter. No representations, inducements, promises or agreements, oral or
otherwise, which are not embodied herein shall be of any force or effect.

 

IN WITNESS WHEREOF, the undersigned acknowledges that he has read this Waiver
and Release Agreement and sets his hand and seal this ____ day of ____________,
20__.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 Robert A. Kuhns

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sworn to and subscribed before me this  

 

 

 

 

 

 

 

 

 

 

 

 

 

 day of

 

 

 , 20

 

 

 

 

 

 

 

 

 

 

 

               

 

 

 

 

 

 

 

 

Notary Public  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

My Commission Expires:

 

 

 

 

 

               

 

 

 

 

 

 

 

 